PER CURIAM.
Johnnie M. Jones appeals the judgments and sentences entered in three cases, all from Citrus County, Florida. His sole challenge on appeal is to the public defender attorney’s fees imposed against him in each case. The trial court assessed these fees pursuant to section 938,29, Florida Statutes. However, it did so without advising Jones of his right to contest or object to the amount of the fees assessed. The State concedes that this was error. We reverse and remand for further proceedings. On remand, Jones shall have 30 *131days from the issuance of our mandate to file a written objection to the amount of the fees imposed by the trial court. If an objection is filed, the trial court shall conduct a hearing. Otherwise, the trial court may reimpose the public defender fees without a hearing. See White v. State, 32 So.3d 132 (Fla. 2d DCA 2010).
REVERSED and REMANDED with directions.
ORFINGER, TORPY and JACOBUS, JJ., concur.